Exhibit 10.1
Graphic Packaging International, Inc.
Graphic Packaging Holding Company
Graphic Packaging Corporation
and the other Guarantors party hereto
$180,000,000
9.50% Senior Notes due 2017
PURCHASE AGREEMENT
dated August 13, 2009
Banc of America Securities LLC

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
August 13, 2009
Banc of America Securities LLC
One Bryant Park
New York, New York 10036
Ladies and Gentlemen:
     Introductory. Graphic Packaging International, Inc., a Delaware corporation
(the “Company”) and as an indirect wholly-owned subsidiary of Graphic Packaging
Holding Company (“Parent’), proposes to issue and sell to Banc of America
Securities LLC (the “Initial Purchaser”) $180,000,000 aggregate principal amount
of the Company’s 9.50% Senior Notes due 2017 (the “Notes”).
     The Securities (as defined below) will be issued pursuant to an indenture,
dated as of June 16, 2009 (the “ Base Indenture”), among the Company, Parent,
Graphic Packaging Corporation, a direct wholly-owned subsidiary of Parent (“GPC”
and, together with Parent, the “Parent Guarantors”), the Subsidiary Guarantors
(as defined below) and U.S. Bank National Association, as trustee (the
“Trustee”), as supplemented by a supplemental indenture to be dated as of
August 20, 2009 (the “Supplemental Indenture” and collectively with the Base
Indenture, the “Indenture”), among the Company, the Parent Guarantors, the
Subsidiary Guarantors and the Trustee, relating to the issuance of the Notes.
Notes will be initially issued only in book-entry form in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to a
letter of representations, to be dated on or before the Closing Date (as defined
in Section 2 hereof) (the “DTC Agreement”), among the Company, the Guarantors,
the Trustee and the Depositary.
     The Company has previously issued $245,000,000 in aggregate principal
amount of its 9.50% Senior Notes due 2017 under the Indenture (the “Existing
Notes”). The Notes constitute an additional issuance of notes under the
Indenture. Except as otherwise described in the Pricing Disclosure Package (as
defined below), the Notes will have identical terms to the Existing Notes and
will be treated as a single class of notes for all purposes under the Indenture.
     The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of August 20, 2009 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchaser,
pursuant to which the Company and the Guarantors have agreed to file with the
Commission (as defined below), under the circumstances set forth therein (i) a
registration statement under the Securities Act (as defined below) relating to
another series of debt securities of the Company with terms substantially
identical to the Notes (the “Exchange Notes”) to be offered in exchange for the
Notes other than restrictions on transfer (the “Exchange Offer”) and (ii) a
shelf registration statement pursuant to Rule 415 of the Securities Act relating
to the resale by certain holders of the Notes, and in each case, to use its
reasonable best efforts to cause such registration statements to be declared
effective.

1



--------------------------------------------------------------------------------



 



     The payment of principal, premium and interest will be fully and
unconditionally guaranteed on a senior unsecured basis, jointly and severally by
(i) Parent Guarantors, (ii) the Subsidiary Guarantors listed on Schedule A
hereto and (iii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (the entities
described in clauses (ii) and (iii), collectively, the “Subsidiary Guarantors”
and, together with Parent Guarantors, the “Guarantors”), pursuant to their
guarantees (collectively the “Guarantees”). The Notes and the Guarantees
attached thereto are herein collectively referred to as the “Securities”; and
the Exchange Notes and the Guarantees, if any, attached thereto are herein
collectively referred to as the “Exchange Securities.”
     The Company understands that the Initial Purchaser proposes to make an
offering of the Securities on the terms and in the manner set forth herein and
in the Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchaser may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchaser without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred after
the date hereof if such Securities are registered for sale under the Securities
Act or if an exemption from the registration requirements of the Securities Act
is available (including the exemptions afforded by Rule 144A under the
Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).
     The Company has prepared and delivered to the Initial Purchaser copies of a
Preliminary Offering Memorandum, dated August 13, 2009, (the “Preliminary
Offering Memorandum”), and has prepared and delivered to the Initial Purchaser
copies of a Pricing Supplement, dated August 13, 2009 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by the
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement and
any Company Additional Written Communications used in accordance with Section
3(a) (other than an “electronic road show”) are herein referred to as the
“Pricing Disclosure Package.” Promptly after this Agreement is executed and
delivered, the Company will prepare and deliver to the Initial Purchaser a final
offering memorandum dated the date hereof (the “Final Offering Memorandum”).
     All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering

2



--------------------------------------------------------------------------------



 



Memorandum shall be deemed to refer to and include all information filed under
the Exchange Act after the Time of Sale and incorporated by reference in the
Final Offering Memorandum.
     The Company hereby confirms its agreements with the Initial Purchaser as
follows:
     SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
the Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):
     (a) No Registration Required. Subject to compliance by the Initial
Purchaser with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchaser and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).
     (b) No Integration of Offerings or General Solicitation. None of the
Company, its affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an “Affiliate”), or any person acting on its or any of
their behalf (other than the Initial Purchaser, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchaser, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchaser, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchaser, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.
     (c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

3



--------------------------------------------------------------------------------



 



     (d) The Pricing Disclosure Package and Offering Memorandum. Neither the
Pricing Disclosure Package (as amended or supplemented in accordance with
Section 3(a), as applicable), as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made or omitted in reliance upon and in conformity with
information furnished to the Company in writing by the Initial Purchaser
expressly for use in the Pricing Disclosure Package, the Final Offering
Memorandum or amendment or supplement thereto, as the case may be. The Pricing
Disclosure Package contains, and the Final Offering Memorandum will contain, all
the information specified in, and meeting the requirements of, Rule 144A. The
Company has not distributed and will not distribute, prior to the later of the
Closing Date and the completion of the Initial Purchaser’s distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than the Pricing Disclosure Package and the Final Offering
Memorandum.
     (e) Company Additional Written Communications. The Company has not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives (other
than a communication referred to in clauses (i) and (ii) below) a “Company
Additional Written Communication”) other than (i) the Pricing Disclosure
Package, (ii) the Final Offering Memorandum., and (iii) any electronic road show
or other written communications, in each case used in accordance with
Section 3(a). Each such Company Additional Written Communication, when taken
together with the Pricing Disclosure Package, did not, and at the Closing Date
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by the Initial Purchaser expressly for use in any Company Additional
Written Communication.
     (f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.
     (g) The Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, each of the
Company and the Guarantors, enforceable in accordance with its terms, except as
rights to indemnification and contribution hereunder may be limited by
applicable law and public policy considerations and except as the enforcement
hereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general

4



--------------------------------------------------------------------------------



 



equitable principles and the discretion of the court before which any proceeding
therefore may be brought.
     (h) The Registration Rights Agreement. The Registration Rights Agreement
has been duly authorized and, on the Closing Date, will have been duly executed
and delivered by the Company and the Guarantors (assuming the due authorization,
execution and delivery by the Initial Purchaser) will constitute a valid and
binding agreement of, the Company and the Guarantors, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and the discretion of the court before which any proceeding therefore
may be brought and except as rights to indemnification and contribution under
the Registration Rights Agreement may be limited by applicable law and public
policy considerations.
     (i) Authorization of the Notes, the Guarantees and the Exchange Notes. The
Notes to be purchased by the Initial Purchaser from the Company are in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
to the Initial Purchaser pursuant to this Agreement and the Indenture and, at
the Closing Date, will have been duly executed by the Company and, when
authenticated by the Trustee in the manner provided for in the Indenture
(assuming the due authorization, execution and delivery of the Supplemental
Indenture by the Trustee) and delivered against payment of the purchase price
therefor, will constitute valid and binding agreements of the Company,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and the discretion of the court before which any
proceeding therefor may be brought and will be entitled to the benefits of the
Indenture. The Exchange Notes have been duly and validly authorized for issuance
by the Company, and when issued, authenticated and delivered in accordance with
the terms of the Indenture (assuming the due authorization, execution and
delivery of the Supplemental Indenture by the Trustee), the Registration Rights
Agreement and the Exchange Offer, will constitute valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or affecting enforcement
of the rights and remedies of creditors or by general principles of equity and
the discretion of the court before which any proceeding therefor may be brought
and will be entitled to the benefits of the Indenture. The Guarantees of the
Notes and the Exchange Notes are in the respective forms contemplated by the
Indenture, have been duly authorized for issuance and sale pursuant to this
Agreement and the Indenture and, as related to the Guarantees of the Notes at
the Closing Date, will have been duly executed by each of the Guarantors and,
when the Notes and the Exchange Notes have been authenticated by the Trustee in
the manner provided for in the Indenture and delivered against payment of the
purchase price therefor, will constitute valid and binding agreements of the
Guarantors, enforceable in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and the discretion of
the court before which any proceeding therefor may be brought and will be
entitled to the benefits of the Indenture. The Guarantees of the Exchange Notes,
when the Exchange Notes are issued, duly executed by each of the

5



--------------------------------------------------------------------------------



 



Guarantors and authenticated by the Trustee in the manner provided for in the
Registration Rights Agreement and the Exchange Offer, will constitute valid and
binding agreements of the Guarantors, enforceable in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and the discretion of the court before which any proceeding therefor
may be brought and will be entitled to the benefits of the Indenture.
     (j) Authorization of the Supplemental Indenture. The Supplemental Indenture
has been duly authorized by the Company and the Guarantors and, at the Closing
Date, the Indenture as supplemented by the Supplemental Indenture will have been
duly executed by the Company and the Guarantors (assuming due authorization,
execution and delivery by the Trustee) will constitute a valid and binding
agreement of the Company and the Guarantors, enforceable against the Company and
the Guarantors in accordance with its terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and the discretion of the court before which any
proceedings therefor may be brought.
     (k) Description of the Securities and the Indenture. The Securities, the
Exchange Securities and the Indenture will conform in all material respects to
the respective statements relating thereto contained in the Offering Memorandum.
     (l) No Material Adverse Change. Except as otherwise disclosed in the
Offering Memorandum, subsequent to the respective dates as of which information
is given in the Offering Memorandum: (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company, any of its
subsidiaries on any class of capital stock, or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.
     (m) Independent Accountants. Ernst & Young LLP and PricewaterhouseCoopers
LLP, which expressed their opinion with respect to certain financial statements
(which term as used in this Agreement includes the related notes thereto) and
supporting schedules filed with the Commission and incorporated by reference
into in the Offering Memorandum are independent public or certified public
accountants within the meaning of Regulation S-X under the Securities Act and
the Exchange Act, and any non-audit services provided by Ernst & Young LLP or
PricewaterhouseCoopers LLP to the Company or any of the Guarantors have been
approved by the Audit Committee of the Board of Directors of Parent.
     (n) Preparation of the Financial Statements; Other Data. The financial
statements, together with the related schedules and notes, incorporated by
reference in the Offering

6



--------------------------------------------------------------------------------



 



Memorandum present fairly in all material respects the consolidated financial
position of Parent and its subsidiaries as of and at the dates indicated and the
results of their operations, cash flows and changes in stockholder equity for
the periods specified. Such financial statements have been prepared in
conformity with generally accepted accounting principles as applied in the
United States applied on a consistent basis throughout the periods presented,
except as may be expressly stated in the related notes thereto. The financial
data set forth in the Offering Memorandum under the captions “Summary Historical
Financial Data” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements incorporated by
reference in the Offering Memorandum. The statistical and market-related data
and forward-looking statements included in the Offering Memorandum are based on
or derived from sources that the Company and its subsidiaries believe to be
reliable and accurate in all material respects and represent their good faith
estimates that are made on the basis of data derived from such sources.
     (o) Incorporation and Good Standing of the Company and its Subsidiaries.
Each of the Company and the Guarantors has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation (to the extent the concept of good standing is applicable in
the relevant jurisdiction) and has requisite power and authority to own, lease
and operate its properties and to conduct its business as described in the
Offering Memorandum and, in the case of the Company and the Guarantors, to enter
into and perform its obligations (to the extent it is party thereto) under each
of this Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Supplemental Indenture. Each of the
Company and each subsidiary is duly qualified as a foreign corporation or
partnership to transact business and is in good standing or equivalent status in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. All of the issued and outstanding capital stock of each
subsidiary has been duly authorized and validly issued, is fully paid and
nonassessable and is owned by the Company, directly or through subsidiaries,
free and clear of any material security interest, mortgage, pledge, lien,
encumbrance or claim, except for liens and encumbrances pursuant to the Credit
Agreement (as defined below).
     (p) Capitalization and Other Capital Stock Matters. At June 30, 2009, on a
consolidated basis, after giving pro forma effect to the issuance and sale of
the Notes pursuant hereto and the application of proceeds, Parent and its
subsidiaries (on a consolidated basis) would have an authorized and outstanding
capitalization as set forth in the Offering Memorandum under the caption
“Capitalization” (other than for subsequent issuances of capital stock, if any,
pursuant to employee benefit plans described in the Offering Memorandum or upon
exercise of outstanding options described in the Offering Memorandum).
     (q) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or bylaws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound (including, without limitation, the
Indenture, the Company’s Senior

7



--------------------------------------------------------------------------------



 



Secured Credit Agreement dated as of May 16, 2007, as amended (the “Credit
Agreement”), the indenture dated as of August 8, 2003 governing the Company’s
9.50% senior subordinated notes due 2013 (the “Senior Subordinated Indenture”)
and the indenture dated as of August 8, 2003 governing the 2011 Notes (the
“Senior Notes Indenture”), or to which any of the property or assets of the
Company or any of its subsidiaries is subject (each, an “Existing Instrument”),
except for such Defaults as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. The Company’s
execution, delivery and performance of this Agreement, the Registration Rights
Agreement, the DTC Agreement and the Supplemental Indenture, and the issuance
and delivery of the Securities or the Exchange Securities, and consummation of
the transactions contemplated hereby and thereby and by the Offering Memorandum
(i) will have been duly authorized by all necessary corporate action and will
not result in any violation of the provisions of the charter or bylaws of the
Company or any subsidiary, (ii) will not conflict with or constitute a breach
of, or Default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument, except for
such conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary, with respect to clauses (ii) and (iii) only, except
as would not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Change. Assuming the accuracy of the representations and
warranties of the Initial Purchaser set forth in Section 3(d), no consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency, is required for
the Company’s execution, delivery and performance of this Agreement, the
Registration Rights Agreement, the DTC Agreement or the Indenture, or the
issuance and delivery of the Securities or the Exchange Securities, or
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum, except such as have been obtained or made by the Company
and are in full force and effect under the Securities Act, applicable securities
laws of the several states of the United States or provinces of Canada and
except such as may be required by the Securities Act, the securities laws of the
several states of the United States or provinces of Canada with respect to the
Company’s obligations under the Registration Rights Agreement. As used herein, a
“Debt Repayment Triggering Event” means any event or condition which gives, or
with the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.
     (r) No Material Actions or Proceedings. Except as otherwise disclosed in
the Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries or (ii) which has as the
subject thereof any property owned or leased by, the Company or any of its
subsidiaries and in each case, any such action, suit or proceeding, if
determined adversely to the Company or such subsidiary, would reasonably be
expected to result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement. No material
labor dispute with the employees of the Company or any of its

8



--------------------------------------------------------------------------------



 



subsidiaries, or, to the knowledge of the Company, with the employees of any
principal supplier of the Company, exists or, to the Company’s knowledge, is
threatened or imminent, except as would not reasonably be expected to result in
a Material Adverse Change.
     (s) Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses in the manner
described in the Offering Memorandum, except where the failure to own, or
possess adequate licenses or other Intellectual Property Rights, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Change; and the expected expiration of any of such Intellectual Property
Rights would not reasonably be expected to result in a Material Adverse Change.
Neither the Company nor any of its subsidiaries has received any notice of
infringement or conflict with asserted Intellectual Property Rights of others,
which infringement or conflict, if the subject of an unfavorable decision, would
reasonably be expected to result in a Material Adverse Change.
     (t) All Necessary Permits, etc. The Company and each subsidiary possess
such valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses in the manner described in the Offering
Memorandum, except where the failure to possess such certificates,
authorizations or permits would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, and neither the
Company nor any subsidiary has received any notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Change.
     (u) Title to Properties. The Company and each of its subsidiaries have good
title in fee simple to, or have valid right to lease or otherwise use, all items
of real and personal property which are material to their respective businesses,
in each case free and clear of any security interests, mortgages, liens,
encumbrances, equities, claims and other title defects, except such as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company or such subsidiary or those created pursuant to the Credit Agreement.
     (v) Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns or have
properly requested extensions thereof and have paid all taxes required to be
paid by any of them and, if due and payable, any related or similar assessment,
fine or penalty levied against any of them other than those taxes and other
charges with respect to which the failure to pay, in the aggregate, would not
reasonably be expected to have a Material Adverse Change and except for those
being contested in good faith and by appropriate proceedings diligently
conducted. The Company has made adequate charges, accruals and reserves in the
applicable financial statements referred to in Section 1(n) hereof in respect of
all federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company or any of its subsidiaries has not been
finally determined.

9



--------------------------------------------------------------------------------



 



     (w) Company Not an “Investment Company”. The Company has been advised of
the rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act,” which term, as used herein, includes the rules
and regulations of the Commission promulgated thereunder). Neither the Company
nor any of the Guarantors is, and after receipt of payment for the Securities
will be, an “investment company” within the meaning of Investment Company Act.
     (x) Insurance. Each of the Company and its subsidiaries are insured by
recognized institutions with policies in such amounts and with such deductibles
and covering such risks as in their reasonable determination is adequate and
customary for their businesses including, without limitation, policies covering
real and personal property owned or leased by the Company and its subsidiaries
against theft, damage, destruction, acts of vandalism and earthquakes, except
where the failure to carry such insurance would not reasonably be expected to
have a Material Adverse Change. The Company has no reason to believe that it or
any subsidiary will not be able (i) to renew its existing insurance coverage as
and when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change.
Neither of the Company nor any subsidiary has been denied any insurance coverage
which it has sought or for which it has applied.
     (y) No Price Stabilization or Manipulation. None of the Company or any of
the Guarantors has taken or will take, directly or through any person acting on
its or their behalf (other than the Initial Purchaser, as to which no
representation is made), any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.
     (z) Solvency. Each of the Company and the Guarantors is, and immediately
after the Closing Date will be, Solvent. As used herein, the term “Solvent”
means, with respect to any person on a particular date, that on such date
(i) the fair market value of the assets of such person is greater than the total
amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.
     (aa) Compliance with Sarbanes-Oxley. Parent and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).
     (bb) Company’s Accounting System. Parent and its subsidiaries maintain a
system of accounting controls that is sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or

10



--------------------------------------------------------------------------------



 



specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
     (cc) Disclosure Controls and Procedures. Parent has established and
maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to Parent
and its subsidiaries is made known to the chief executive officer and chief
financial officer of Parent by others within Parent or any of its subsidiaries,
and such disclosure controls and procedures are reasonably effective to perform
the functions for which they were established subject to the limitations of any
such control system; Parent’s auditors and the Audit Committee of the Board of
Directors of Parent have been advised of: (i) any significant deficiencies or
material weaknesses in the design or operation of internal control over
financial reporting which could adversely affect Parent’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in
Parent’s internal control over financial reporting; and since the date of the
most recent evaluation of such disclosure controls and procedures, there have
been no significant changes in internal control over financial reporting or in
other factors that could significantly affect internal control over financial
reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses.
     (dd) Regulations T, U, X. Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf has
taken, and none of them will take, any action that might cause this Agreement or
the issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
     (ee) Compliance with Environmental Laws. Except as otherwise disclosed in
the Offering Memorandum or as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change: (i) neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign law or regulation relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, without limitation,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
by any person or entity alleging potential liability for investigatory costs,
cleanup costs, governmental responses costs,

11



--------------------------------------------------------------------------------



 



natural resources damages, property damages, personal injuries, attorneys’ fees
or penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries or any
person or entity whose liability for any Environmental Claim the Company or any
of its subsidiaries has retained or assumed either contractually or by operation
of law; and (iii) to the Company’s knowledge, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge, presence or disposal of
any Material of Environmental Concern, that would result in a violation of any
Environmental Law or form the basis of a potential Environmental Claim against
the Company or any of its subsidiaries or against any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law.
     (ff) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, result in a Material Adverse Change.
     (gg) ERISA Compliance. Except as otherwise disclosed in the Offering
Memorandum, the Company and its subsidiaries and any “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974 (as amended,
“ERISA,” which term, as used herein, includes the regulations and published
interpretations thereunder)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with applicable provisions of ERISA, except where the
failure to so comply would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change. “ERISA Affiliate” means, with
respect to the Company or a subsidiary, any member of any group of organizations
described in Section 414 of the Internal Revenue Code of 1986 (as amended, the
“Code,” which term, as used herein, includes the regulations and published
interpretations thereunder) of which the Company or such subsidiary is a member.
No “reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates. No
“employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates, if such “employee benefit plan”
were terminated, would have any “amount of unfunded benefit liabilities” (as
defined under ERISA). Neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code,
which would individually or in the aggregate, reasonably be expected to result
in a Material Adverse Change. Each “employee benefit plan” established or
maintained by

12



--------------------------------------------------------------------------------



 



the Company, its subsidiaries or any of their ERISA Affiliates that is intended
to be qualified under Section 401 of the Code is so qualified and nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualification.
     (hh) Compliance with Labor Laws. Except as would not, individually or in
the aggregate, result in a Material Adverse Change, (i) there is (A) no unfair
labor practice complaint pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements pending, or to the Company’s knowledge,
threatened, against the Company or any of its subsidiaries, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries and (C) no union representation
question existing with respect to the employees of the Company or any of its
subsidiaries and, to the Company’s knowledge, no union organizing activities
taking place and (ii) there has been no violation of any federal, state or local
law relating to discrimination in hiring, promotion or pay of employees or of
any applicable wage or hour laws.
     (ii) Related Party Transactions. To the Company’s knowledge, no
relationship, direct or indirect, exists between or among any of the Company or
any affiliate of the Company, on the one hand, and any director, officer,
member, stockholder, customer or supplier of the Company or any affiliate of the
Company, on the other hand, which is required by the Securities Act to be
disclosed in Parent’s Annual Report on Form 10-K which is not so disclosed in
the Offering Memorandum. Except as set forth or incorporated by reference in the
Offering Memorandum, there are no outstanding loans, advances (except advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.
     (jj) No Unlawful Contributions or Other Payments. Neither the Company nor
any of its subsidiaries nor, to the best of the Company’s knowledge, any
employee or agent of the Company or any subsidiary, has made any contribution or
other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law or of the character necessary to be
disclosed in the Offering Memorandum in order to make the statements therein not
misleading.
     (kk) No Conflict with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.
     (ll) No Conflict with OFAC Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the

13



--------------------------------------------------------------------------------



 



Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other person or entity, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
     (mm) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of Parent (the “Parent
Stock Plans”), (i) each Stock Option intended to qualify as an “incentive stock
option” under Section 422 of the Code so qualifies, (ii) each grant of a Stock
Option was duly authorized no later than the date on which the grant of such
Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of Parent (or a duly constituted and authorized committee thereof) and
any required stockholder approval by the necessary number of votes or written
consents, and the award agreement governing such grant (if any) was duly
executed and delivered by each party thereto, (iii) each such grant was made in
accordance with the terms of Parent Stock Plans, the Exchange Act and all other
applicable laws and regulatory rules or requirements, including the rules of any
securities exchange on which Parent securities are traded, (iv) the per share
exercise price of each Stock Option was equal to the fair market value of a
share of common stock on the applicable Grant Date and (v) each such grant was
properly accounted for in accordance with GAAP in the financial statements
(including the related notes) of the Company and disclosed in Parent’s filings
with the Commission in accordance with the Exchange Act and all other applicable
laws. Parent has not knowingly granted, and there is no and has been no policy
or practice of the Company of granting, Stock Options prior to, or otherwise
coordinate the grant of Stock Options with, the release or other public
announcement of material information regarding Parent or its subsidiaries or
their results of operations or prospects.
     (nn) Regulation S. The Company, the Guarantors and their respective
affiliates and all persons acting on their behalf (other than the Initial
Purchaser, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902. The Securities sold in reliance on
Regulation S will be represented upon issuance by a temporary global security
that may not be exchanged for definitive securities until the expiration of the
40-day restricted period referred to in Rule 903 of the Securities Act and only
upon certification of beneficial ownership of such Securities by non-U.S.
persons or U.S. persons who purchased such Securities in transactions that were
exempt from the registration requirements of the Securities Act.
     (oo) Patriot Act Acknowledgement. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchaser is required to obtain, verify and record
information that identifies its clients, including the Company, which
information may include the name and address of its clients, as well as other
information that will allow the Initial Purchaser to properly identify its
clients.

14



--------------------------------------------------------------------------------



 



     Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchaser or to counsel for the Initial Purchaser shall
be deemed to be a representation and warranty by the Company or such Guarantor
to the Initial Purchaser as to the matters set forth therein.
     SECTION 2. Purchase, Sale and Delivery of the Securities.
     (a) The Securities. Each of the Company and the Guarantors agrees to issue
and sell to the Initial Purchaser all of the Securities, and the Initial
Purchaser agrees to purchase from the Company and the Guarantors $180,000,000
aggregate principal amount of Securities at a purchase price of 101.455% of the
principal amount thereof, plus accrued interest from June 16, 2009, payable on
the Closing Date, on the basis of the representations, warranties and agreements
herein contained, and upon the terms, subject to the conditions thereto, herein
set forth.
     (b) The Closing Date. Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchaser and payment therefor
shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New
York, New York 10005 (or such other place as may be agreed to by the Company and
the Initial Purchaser) at 9:00 a.m. New York City time, on August 20, 2009 or
such other time and date as the Initial Purchaser shall designate by notice to
the Company (the time and date of such closing are called the “Closing Date”).
The Company hereby acknowledges that circumstances under which the Initial
Purchaser may provide notice to postpone the Closing Date as originally
scheduled include, but are in no way limited to, any determination by the
Company or the Initial Purchaser to recirculate to investors copies of an
amended or supplemented Offering Memorandum or a delay as contemplated by the
provisions of Section 17 hereof.
     (c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Initial Purchaser certificates for the Notes at the Closing
Date against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefor. The certificates for the
Notes shall be in such denominations and registered in the name of Cede & Co.,
as nominee of the Depositary, pursuant to the DTC Agreement, and shall be made
available for inspection on the business day preceding the Closing Date at a
location in New York City, as the Initial Purchaser may designate. Time shall be
of the essence, and delivery at the time and place specified in this Agreement
is a further condition to the obligations of the Initial Purchaser.
     (d) Initial Purchaser as Qualified Institutional Buyers. Banc of America
Securities represents and warrants to, and agrees with, the Company that it is a
“qualified institutional buyer” within the meaning of Rule 144A (a “Qualified
Institutional Buyer”).
     SECTION 3. Additional Covenants. Each of the Company and the Guarantors
further covenants and agrees with the Initial Purchaser as follows:
     (a) Preparation of Final Offering Memorandum; the Initial Purchaser’s
Review of Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial

15



--------------------------------------------------------------------------------



 



Purchaser the Final Offering Memorandum, which shall consist of the Preliminary
Offering Memorandum as modified only by the information contained in the Pricing
Supplement. The Company will not amend or supplement the Preliminary Offering
Memorandum or the Pricing Supplement. The Company will not amend or supplement
the Final Offering Memorandum prior to the Closing Date unless the Initial
Purchaser shall previously have been furnished a copy of the proposed amendment
or supplement at least two business days prior to the proposed use, and shall
not have objected to such amendment or supplement. Before making, preparing,
using, authorizing, approving or distributing any Company Additional Written
Communication, the Company will furnish to the Initial Purchaser a copy of such
written communication for review and will not make, prepare, use, authorize,
approve or distribute any such written communication to which the Initial
Purchaser reasonably objects.
     (b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If, prior to the later of (x) the Closing Date and
(y) the completion of the placement of the Securities by the Initial Purchaser
with the Subsequent Purchasers, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Final Offering
Memorandum, as then amended or supplemented, in order to make the statements
therein, in the light of the circumstances when the Final Offering Memorandum is
delivered to a Subsequent Purchaser, not misleading, or if in the judgment of
the Initial Purchaser or counsel for the Initial Purchaser it is otherwise
necessary to amend or supplement the Final Offering Memorandum to comply with
law, the Company agrees to promptly prepare (subject to Section 3 hereof), and
furnish at its own expense to the Initial Purchaser, amendments or supplements
to the Final Offering Memorandum so that the statements in the Final Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law. If at any time prior to the Closing Date,
any event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Pricing Disclosure Package as then amended or
supplemented, in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading, or if in the reasonable
judgment of the Representatives or counsel for the Initial Purchaser it is
otherwise necessary to amend or supplement the Pricing Disclosure Package to
comply with law, the Company agrees to promptly prepare (subject to Section 3
hereof) and furnish at its own expense to the Initial Purchaser, amendments or
supplements to the Pricing Disclosure Package so that the statements in the
Pricing Disclosure Package as so amended or supplemented will not, in the light
of the circumstances under which they were made, be misleading or so that the
Pricing Disclosure Package, as amended or supplemented, will comply with all
applicable law.
     Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the judgment of the Initial Purchaser or any of its
affiliates (as such term is defined in the Securities Act) are required to
deliver a prospectus in connection with sales of, or market-making activities
with respect to, the Securities, to periodically amend the applicable
registration statement so that the information contained therein complies with
the requirements of Section 10 of the Securities Act, to amend the applicable
registration statement or supplement the related prospectus or the documents
incorporated therein when necessary to reflect any material changes in the
information provided therein so that the registration statement and the
prospectus will not contain any untrue

16



--------------------------------------------------------------------------------



 



statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
as of the date the prospectus is so delivered, not misleading and to provide the
Initial Purchaser with copies of each amendment or supplement filed and such
other documents as the Initial Purchaser may reasonably request.
     The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.
     (c) Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchaser, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as it shall reasonably request.
     (d) Blue Sky Compliance. Each of the Company and the Guarantors shall
reasonably cooperate with the Initial Purchaser and counsel for the Initial
Purchaser to qualify or register (or to obtain exemptions from qualifying or
registering) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or any other jurisdictions designated by the Initial Purchaser, shall
comply with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Securities.
None of the Company or any of the Guarantors shall be required to qualify as a
foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Initial Purchaser promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
each of the Company and the Guarantors shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.
     (e) Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.
     (f) The Depositary. The Company will cooperate with the Initial Purchaser
and use its reasonable best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.
     (g) Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchaser with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission all reports and
documents required to be filed under Section 13 or 15 of the Exchange Act.
Additionally, at any time when the Company is not subject to Section 13 or 15 of
the Exchange Act, for the benefit of holders and beneficial owners from time to
time of the Securities, the Company shall furnish, at its expense, upon request,
to holders and beneficial owners of Securities and prospective purchasers of
Securities information (“Additional Issuer Information”) satisfying the
requirements of Rule 144A(d).

17



--------------------------------------------------------------------------------



 



     (h) Agreement Not To Offer or Sell Additional Securities. During the period
of 30 days following the date hereof, the Company will not, without the prior
written consent of the Initial Purchaser (which consent may be withheld at the
sole discretion of the Initial Purchaser), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).
     (i) Future Reports to the Initial Purchaser. At any time when the Company
is not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to the Initial
Purchaser: (i) as soon as practicable after the end of each fiscal year, copies
of the Annual Report of the Company containing the balance sheet of the Company
as of the close of such fiscal year and statements of income, stockholders’
equity and cash flows for the year then ended and the opinion thereon of the
Company’s independent public or certified public accountants and (ii) as soon as
available, copies of any report or communication of the Company mailed generally
to holders of its capital stock or debt securities (including the holders of the
Securities).
     (j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchaser, (ii) the resale of the Securities by the Initial Purchaser to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.
     (k) No Restricted Resales. During the period of one year after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to resell any of the Notes which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.
     (l) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchaser, as to which no covenant is given) will
(i) solicit offers for, or offer or sell, the Notes by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.
     (m) Legended Securities. Each certificate for a Note will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

18



--------------------------------------------------------------------------------



 



     The Initial Purchaser may, in its sole discretion, waive in writing the
performance by the Company or any Guarantor of any one or more of the foregoing
covenants or extend the time for their performance.
     SECTION 4. Payment of Expenses. Each of the Company and the Guarantors
agrees to pay all costs, fees and expenses incurred in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Securities to the Initial
Purchaser, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, shipping and distribution of the Pricing Disclosure Package and the
Final Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, this Agreement, the Registration Rights
Agreement, the Indenture, the DTC Agreement and the Notes and Guarantees,
(v) all reasonable filing fees, attorneys’ fees and expenses incurred by the
Company, the Guarantors or the Initial Purchaser in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Securities for offer and sale under the securities
laws of the several states of the United States, the provinces of Canada or
other jurisdictions designated by the Initial Purchaser (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum), (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchaser in connection with the review by FINRA, if any, of the
terms of the sale of the Securities or the Exchange Securities, (ix) all fees
and expenses (including reasonable fees and expenses of counsel) of the Company
and the Guarantors in connection with approval of the Securities by the
Depositary for “book-entry” transfer, and the performance by the Company and the
Guarantors of its their respective other obligations under this Agreement and
(x) all expenses incident to the “road show” for the offering of the Securities,
including the cost of any chartered airplane or other transportation. Except as
provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchaser
shall pay its own expenses, including the fees and disbursements of its counsel.
     SECTION 5. Conditions of the Obligations of the Initial Purchaser. The
obligation of the Initial Purchaser to purchase and pay for the Securities as
provided herein on the Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the Company and the Guarantors set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made and to the timely performance by the Company of its covenants
and other obligations hereunder, and to each of the following additional
conditions:
     (a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchaser
shall have received from Ernst & Young LLP, the independent registered public
accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchaser, in form and

19



--------------------------------------------------------------------------------



 



substance reasonably satisfactory to the Initial Purchaser, covering the
financial information in the Preliminary Offering Memorandum and the Pricing
Supplement and other customary matters. In addition, on the Closing Date, the
Initial Purchaser shall have received from such accountants, a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchaser, in
form and substance reasonably satisfactory to the Initial Purchaser, in the form
of the “comfort letter” delivered on the date hereof, except that (i) it shall
cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than 5 days prior to the Closing Date.
     (b) No Material Adverse Change or Ratings Agency Change. For the period
from and after the date of this Agreement and prior to the Closing Date:
     (i) in the reasonable judgment of the Initial Purchaser there shall not
have occurred any Material Adverse Change; and
     (ii) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436 under the
Securities Act.
     (c) Opinion of Counsel for the Company.
     (i) On the Closing Date the Initial Purchaser shall have received the
favorable opinion of Alston & Bird LLP, counsel for the Company, dated as of
such Closing Date, the form of which is attached as Exhibit A-1.
     (ii) On the Closing Date the Initial Purchaser shall have received the
favorable opinion of Stephen A. Hellrung, Senior Vice President, General Counsel
and Secretary for the Company, dated as of such Closing Date, the form of which
is attached as Exhibit A-2.
     (d) Opinion of Counsel for the Initial Purchaser. On the Closing Date the
Initial Purchaser shall have received the favorable opinion of Cahill Gordon &
Reindel LLP, counsel for the Initial Purchaser, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchaser.
     (e) Officers’ Certificate. On the Closing Date the Initial Purchaser shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:
     (i) for the period from and after the date of this Agreement and prior to
the Closing Date there has not occurred any Material Adverse Change;

20



--------------------------------------------------------------------------------



 



     (ii) the representations and warranties of the Company set forth in
Section 1 hereof were true and correct as of the date hereof and are true and
correct as of the Closing Date with the same force and effect as though
expressly made on and as of the Closing Date; and
     (iii) the Company has complied with all covenants and agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date.
     (f) Registration Rights Agreement. The Company shall have entered into the
Registration Rights Agreement and the Initial Purchaser shall have received
executed counterparts thereof.
     (g) DTC. The Securities shall be eligible for clearance and settlement
through DTC.
     (h) Additional Documents. On or before the Closing Date, the Initial
Purchaser and counsel for the Initial Purchaser shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
     If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchaser by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.
     SECTION 6. Reimbursement of Initial Purchaser’s Expenses. If this Agreement
is terminated by the Initial Purchaser pursuant to Section 5 or 10 hereof,
including if the sale to the Initial Purchaser of the Securities on the Closing
Date is not consummated because of any refusal, inability or failure on the part
of the Company to perform any agreement herein or to comply with any provision
hereof, the Company agrees to reimburse the Initial Purchaser, upon demand, for
all reasonable out-of-pocket expenses that shall have been incurred by the
Initial Purchaser in connection with the proposed purchase and the offering and
sale of the Securities, including, without limitation, reasonable fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.
     SECTION 7. Offer, Sale and Resale Procedures. The Initial Purchaser, on the
one hand, and the Company and each of the Guarantors, on the other hand, hereby
agree to observe the following procedures in connection with the offer and sale
of the Securities:
     (A) Offers and sales of the Securities will be made only by the Initial
Purchaser or its Affiliates qualified to do so in the jurisdictions in which
such offers or sales are made. Each such offer or sale shall only be made to
persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the

21



--------------------------------------------------------------------------------



 



Securities may be made in reliance upon Regulation S upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.
     (B) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) or any
manner of public offering (within the meaning of Section 4(2) under the
Securities Act) will be used in the United States in connection with the
offering of the Securities.
     (C) Upon original issuance by the Company, and until such time as the same
is no longer required under the applicable requirements of the Securities Act,
the Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the following legend:
“THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION AS
SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT
(A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”)), OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING
THIS NOTE IN AN OFFSHORE TRANSACTION, (2) AGREES TO OFFER, SELL, PLEDGE OR
OTHERWISE TRANSFER SUCH NOTE PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE DATE
OF ORIGINAL ISSUE HEREOF ONLY (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO
LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A TO A PERSON IT
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) OUTSIDE
THE UNITED STATES PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS IN AN
OFFSHORE TRANSACTION PURSUANT TO REGULATION S UNDER THE SECURITIES ACT IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER THE SECURITIES ACT OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (E) TO REQUIRE THE DELIVERY
OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO
EACH OF THEM.”

22



--------------------------------------------------------------------------------



 



     Following the sale of the Securities by the Initial Purchaser to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchaser shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.
     SECTION 8. Indemnification.
     (a) Indemnification of the Initial Purchaser. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless the
Initial Purchaser, its directors, officers and employees, and each person, if
any, who controls the Initial Purchaser within the meaning of the Securities Act
and the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which the Initial Purchaser and each such director, officer,
employee or controlling person may become subject, under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Company or effected without the
written consent of the Company in accordance with Section 8(d)), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Information or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse the
Initial Purchaser and each such director, officer, employee or controlling
person for any and all expenses (including the fees and disbursements of counsel
chosen by the Initial Purchaser) as such expenses are reasonably incurred by the
Initial Purchaser or such director, officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchaser expressly for use
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Information or the Final Offering Memorandum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company may
otherwise have.
     (b) Indemnification of the Company and the Guarantors. The Initial
Purchaser agrees to indemnify and hold harmless the Company, each Guarantor,
each of their respective directors and each person, if any, who controls the
Company or any Guarantor within the meaning of the Securities Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Initial Purchaser or effected without
the written consent of the Company in accordance with Section 8(d)), insofar as
such loss, claim,

23



--------------------------------------------------------------------------------



 



damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Pricing Supplement, any Company Additional Written Information or the Final
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Information or the Final Offering
Memorandum (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company by the Initial
Purchaser expressly for use therein; and to reimburse the Company, any Guarantor
and each such director or controlling person for any and all expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by the Company, any Guarantor or such director or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. Each of the Company and
the Guarantors hereby acknowledges that the only information that the Initial
Purchaser has furnished to the Company expressly for use in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Information or the Final Offering Memorandum (or any amendment or supplement
thereto) are the statements set forth in the third, sixth (second and third
sentences) and ninth paragraphs under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that the Initial Purchaser may otherwise have.
     (c) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise than under
the indemnity agreement contained in this Section 8 or to the extent it is not
materially prejudiced as a proximate result of such failure. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval

24



--------------------------------------------------------------------------------



 



by the indemnified party of counsel, the indemnifying party will not be liable
to such indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), approved by the
indemnifying party (the Initial Purchaser in the case of Sections 8(b) and 9
hereof), representing the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.
     (d) Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 8, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request or disputed in
good faith the indemnified party’s entitlement to such reimbursement prior to
the date of such settlement. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement, compromise or
consent to the entry of judgment in any pending or threatened action, suit or
proceeding in respect of which any indemnified party is or could have been a
party and indemnity was or could have been sought hereunder by such indemnified
party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.
     SECTION 9. Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchaser, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchaser, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the

25



--------------------------------------------------------------------------------



 



Guarantors, on the one hand, and the Initial Purchaser, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchaser bear to the aggregate initial offering price of the
Securities. The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchaser, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchaser, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.
     The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.
     The Company, the Guarantors and the Initial Purchaser agree that it would
not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in this
Section 9.
     Notwithstanding the provisions of this Section 9, the Initial Purchaser
shall not be required to contribute any amount in excess of the discount it
received in connection with the Securities distributed by it. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9,
each director, officer and employee of the Initial Purchaser and each person, if
any, who controls the Initial Purchaser within the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as the Initial
Purchaser, and each director of the Company or any Guarantor, and each person,
if any, who controls the Company or any Guarantor with the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Company and the Guarantors.
     SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Initial Purchaser by notice given to the
Company if at any time: (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the New
York Stock Exchange (the “NYSE”), or trading in securities generally on either
the Nasdaq Stock Market or the NYSE shall have been suspended or limited, or
minimum or maximum prices shall have been generally established on any of such
quotation system or stock exchange by the Commission or FINRA; (ii) a general
banking moratorium shall

26



--------------------------------------------------------------------------------



 



have been declared by any of federal, New York or Delaware authorities;
(iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
the Initial Purchaser is material and adverse and makes it impracticable or
inadvisable to proceed with the offering sale or delivery of the Securities in
the manner and on the terms described in the Pricing Disclosure Package or to
enforce contracts for the sale of securities; (iv) in the judgment of the
Initial Purchaser there shall have occurred any Material Adverse Change; or
(v) the Company shall have sustained a loss by strike, fire, flood, earthquake,
accident or other calamity of such character as in the judgment of the Initial
Purchaser may interfere materially with the conduct of the business and
operations of the Company regardless of whether or not such loss shall have been
insured. Any termination pursuant to this Section 10 shall be without liability
on the part of (i) the Company or any Guarantor to the Initial Purchaser, except
that the Company and the Guarantors shall be obligated to reimburse the expenses
of the Initial Purchaser pursuant to Sections 4 and 6 hereof, (ii) the Initial
Purchaser to the Company or any Guarantor, or (iii) any party hereto to any
other party except that the provisions of Sections 8 and 9 hereof shall at all
times be effective and shall survive such termination.
     SECTION 11. Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
Initial Purchaser set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Initial Purchaser, the Company, any Guarantor or any of their partners,
officers or directors or any controlling person, as the case may be, and will
survive delivery of and payment for the Securities sold hereunder and any
termination of this Agreement.
     SECTION 12. Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:
     If to the Initial Purchaser:
Banc of America Securities LLC
One Bryant Park
New York, New York 10013
Facsimile: (212)-901-7897
Attention: Legal Department
     with a copy to:
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10022
Facsimile: (212) 701-3849
Attention: James J. Clark, Esq.

27



--------------------------------------------------------------------------------



 



     If to the Company or the Guarantors:
Graphic Packaging International, Inc.
814 Livingston Court
Marietta, GA 30067
Facsimile: (770) 644-2923
Attention: W. Scott Wenhold
     with a copy to:
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, GA 30309
Facsimile: (404) 881-7777
Attention: William Scott Ortwein, Esq.
                  Justin R. Howard, Esq.
     Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.
     SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser of other purchaser
of the Securities as such from the Initial Purchaser merely by reason of such
purchase.
     SECTION 14. Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.
     SECTION 15. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.
     Consent to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America located in the City and County of New York or the courts of
the State of New York in each case located in the City and County of

28



--------------------------------------------------------------------------------



 



New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for suits, actions, or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding a “Related Judgment”, as to which such jurisdiction is
non-exclusive) of the Specified Courts in any Related Proceeding. Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any Related Proceeding brought
in any Specified Court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Specified Proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any Specified Court that any Related Proceeding brought in any Specified
Court has been brought in an inconvenient forum. Each party not located in the
United States irrevocably appoints CT Corporation System, as its agent to
receive service of process or other legal summons for purposes of any Related
Proceeding that may be instituted in any Specified Court.
     SECTION 16. No Advisory or Fiduciary Responsibility. Each of the Company
and the Guarantors acknowledges and agrees that: (i) the purchase and sale of
the Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the Initial Purchaser, on the other hand, and the Company
and the Guarantors are capable of evaluating and understanding and understand
and accept the terms, risks and conditions of the transactions contemplated by
this Agreement; (ii) in connection with each transaction contemplated hereby and
the process leading to such transaction the Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of the Company,
Guarantors or their respective affiliates, stockholders, creditors or employees
or any other party; (iii the Initial Purchaser has not assumed or will not
assume an advisory or fiduciary responsibility in favor of the Company or the
Guarantors with respect to any of the transactions contemplated hereby or the
process leading thereto (irrespective of whether the Initial Purchaser has
advised or is currently advising the Company or the Guarantors on other matters)
or any other obligation to the Company and the Guarantors except the obligations
expressly set forth in this Agreement; (iv) the Initial Purchaser and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and the Guarantors and that the
Initial Purchaser has no obligation to disclose any of such interests by virtue
of any fiduciary or advisory relationship; and (v) the Initial Purchaser has not
provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company and the Guarantors have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.
     This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the Initial Purchaser,
or any of them, with respect to the subject matter hereof. The Company and the
Guarantors hereby waive and release, to the fullest extent permitted by law, any
claims that the Company and the Guarantors may have against the Initial
Purchaser with respect to any breach or alleged breach of fiduciary duty.
     SECTION 17. General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This

29



--------------------------------------------------------------------------------



 



Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit. The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

30



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

                  Very truly yours,    
 
                GRAPHIC PACKAGING INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Daniel J. Blount
 
Name: Daniel J. Blount    
 
      Title: Senior Vice President and Chief Financial Officer    
 
                GRAPHIC PACKAGING CORPORATION    
 
           
 
  By:   /s/ Daniel J. Blount
 
Name: Daniel J. Blount    
 
      Title: Senior Vice President and Chief Financial Officer    
 
                GRAPHIC PACKAGING HOLDING COMPANY    
 
           
 
  By:   /s/ Daniel J. Blount
 
Name: Daniel J. Blount    
 
      Title: Senior Vice President and Chief Financial Officer    

31



--------------------------------------------------------------------------------



 



                  BLUEGRASS CONTAINER CANADA HOLDINGS, LLC         BLUEGRASS
FLEXIBLE PACKAGING COMPANY, LLC         BLUEGRASS LABELS COMPANY, LLC        
BLUEGRASS MULTIWALL BAG COMPANY, LLC         FIELD CONTAINER QUERETARO (USA),
L.L.C.         HANDSCHY HOLDINGS, LLC         HANDSCHY INDUSTRIES, LLC        
RIVERDALE INDUSTRIES, LLC    
 
           
 
  By:   /s/ Daniel J. Blount
 
Name: Daniel J. Blount    
 
      Title: Senior Vice President and Chief Financial Officer    

1



--------------------------------------------------------------------------------



 



     The foregoing Purchase Agreement is hereby confirmed and accepted by the
Initial Purchaser as of the date first above written.
Banc of America Securities LLC

             
 
  By:   William H. Pegler, Jr.
 
Name: William H. Pegler, Jr.    
 
      Title: Principal    

1



--------------------------------------------------------------------------------



 



SCHEDULE A
SUBSIDIARY GUARANTORS
Bluegrass Container Canada Holdings, LLC
Bluegrass Flexible Packaging Company, LLC
Bluegrass Labels Company, LLC
Bluegrass Multiwall Bag Company, LLC
Field Container Queretaro (USA), LLC
Handschy Holdings, LLC
Handschy Industries, LLC
Riverdale Industries, LLC

